        Case 8:19-cv-02876-TDC Document 14-24 Filed 02/21/20 Page 1 of 2


                   Disposition of Reasonable Accommodation Request

 1. REQUESTER’S NAME                           2. ORGANIZATION        3. NARA DECISION MAKER
 Lauren Pierce                                 CODE                   William Fumey
                                               ISS
 4. DATE OF REQUEST            5. REQUEST                                 6. DATE REQUEST
 06/13/2017                       GRANTED (Complete #’s 6, 7, & 8)        GRANTED, MODIFIED, OR
                                                                          DENIED
                                  MODIFIED (Complete #’s 6, 7, & 8)       Updated on 12/19/17
                                  DENIED (Complete #’s 6, 7, 9 &10)

 7. TYPE(S) OF REASONABLE ACCOMMODATION REQUESTED
 1.)     Immediately implement Telework as a Reasonable Accommodation for resuming work
 outside of any building which is associated with my serious illness described in my medical
 documentation.
 2.)     Test the NARA A2 office building for all of the allergens that I am found to be allergic to
 from Allergist Report(s) and provide to me via e-Mail the Test Results, including any follow-up
 Recommendations or Activities.
 3.)     Test the NARA A1 office building for all of the allergens that I am found to be allergic to
 from the Allergist Report(s) to see if it is free from all of the allergens, whereby it could serve as
 Reasonable Accommodations for In-Office status one (1) day each work week.
 4.)     Amend current work schedule Reasonable Accommodation for In-Office status to one (1)
 day each work week in the A1 office building, only if it is found to be allergens (as per #3 above)
 free with the remaining days of each work week as Telework days.

 8. TYPE OF REASONABLE ACCOMMODATION GRANTED AND/OR MODIFIED
 #2 Granted - Tests of the A2 Office building have been conducted and show the building to be free
 of allergens.
 Employee's original office space and new office space that was provided were tested and found to
 be free of allergens. A HEPA Air Purification device was installed in the employees new office
 space as an additional preventative measure. A professional wash down of the employees office
 space for dust was performed as an additional preventative measure.

 9. REASON FOR DENIAL: (more than one box may be checked)

     Accommodation ineffective
     Accommodation would cause undue hardship
     Medical documentation inadequate
     Accommodation would require removal of an essential function
     Accommodation would require lowering of performance or production standard
     Other (Please identify)




NATIONAL ARCHIVES AND RECORDS ADMINISTRATION                            NA Form 3044 (01-17)
                                                                        Required by NARA 303
         Case 8:19-cv-02876-TDC Document 14-24 Filed 02/21/20 Page 2 of 2
 10. DETAILED REASON(S) FOR THE DENIAL (Must be specific, e.g., why accommodation is
 ineffective or causes undue hardship)
 Note: If the individual wishes to request reconsideration of this decision, file an EEO complaint or union grievance, he
 or she should refer to the procedures outlined in NARA 303, Processing Reasonable Accommodation Requests for
 Employees and Applicants with Disabilities.
 Reasonable accomodations that were granted have been put in place. After the air filter was
 installed and cube was washed down, Ms. Pierce returned to work on 10/16/17 but left for the
 hospital a few hours later. She indicated that she was having an allergic reaction, the cause of
 which is unknown.




                                Send a copy of completed form to: Requester
                     -Return completed form to: NEEO, Disability Program Manager (DPM)-




NATIONAL ARCHIVES AND RECORDS ADMINISTRATION                                       NA Form 3044 (01-17)
                                                                                   Required by NARA 303
